COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Horaces Bridges v. Lannette Linthicum

Appellate case number:     01-18-00262-CV

Trial court case number: 79222-I

Trial court:               412th District Court of Brazoria County

       Appellant filed an affidavit of inability to pay costs in the trial court. The appellate record
does not indicate that the trial court overruled the party’s claim of indigence. See TEX. R. APP.
20.1(b)(1). Appellant’s has also filed a statement of inability to afford costs in this Court. We
construe appellant’s filing as his communication that he is presumed indigent. See TEX. R. APP.
20.1(b)(2). Appellant may therefore proceed on appeal without payment of costs. See TEX. R.
APP. P. 20.1(b)(1).

        The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without payment of costs. See TEX. R.
APP. P. 20.1(b)(1).
       It is further ORDERED that the district clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 34.5(a); TEX. R. CIV. P. 145.
       It is further ORDERED that the district clerk provide a complete copy of the clerk’s record
to appellant without charge. See TEX. R. CIV. P. 145.
        Appellant’s brief is ORDERED to be filed with this Court within 30 days after the date
the clerk’s record is filed. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed
within 30 days after the date the appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).



Judge’s signature: ___/s/ Sherry Radack___
                    Acting individually  Acting for the Court

Date: __December 4, 2018___